DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant arguments filed 11/16/2021 request rejoinder of claim 20, racetrack shape with the elected claims.  In rebuttal, the racetrack configuration is clearly described in the specification [paragraph 0043 excerpted below] with regard to non-elected Fig. 4 and the configuration of Fig. 10 clearly does not have linear sides ala Fig. 4 but arcuate sides and accordingly does not comply with applicant’s original intended language.
[0043] FIG. 4 illustrates a forward looking aft view of the combustor (and/or actuator) 2 including an annulus 13 defined by the inner wall 10 and the outer wall 8, both disposed about the combustor center line 24. In the embodiment of FIG. 4, the cross-section of the combustor 2 and annulus are race-track shaped (the annulus being the space between inner and outer race-track shaped walls 10, 8). The race-track shaped combustor 2 of FIG. 4 includes two linear sides 36 disposed opposite each other, as well as two rounded and/or semicircular sides 38 disposed opposite each other.”  
Applicant’s argument that that Fig. 10 defines a racetrack shape for each annulus clearly does not meet the original specification.  Furthermore, by applicant’s argument, if Fig. 10 is an racetrack, then any annulus already defines a racetrack and thus applicant’s claim limitation is meaningless and fails to comply with 112, 4th paragraph.   Lastly, it is noted that applicant’s election of 6/08/2021was without traverse
Newly submitted claims 21, 22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: applicant elected Species G and sub-species ii, each corresponding solely to Figs. 10, 11.  In claim 21, “further comprising at least one second radial exit disposed through the second outer wall, wherein the at least one radial exit [outer 44] provides a flow of combustion gases from the elongated annulus to the outer surface of the engine casing, the outer surface comprising a first flow surface of the at least one flow surface, and the at least one second radial exit [inner 44 in Fig. 11] provides a flow of combustion gases from the elongated annulus to the inner surface of the engine casing, the inner surface being a second flow surface of the at least one flow surface”  There is no disclosure in the original specification that the at least radial exit [outer 44] provides the flow to the outer surface, where the outer surface is a first flow surface NOR the second radial exit [inner 44] provides a flow of combustion gases from the elongated annulus to the inner surface of the engine casing, the inner surface being a second flow surface.  In Fig. 11, the radial exit [outer 44] and the second radial exit [inner 44] both extend past the outer and inner surface.  Accordingly, these cannot act directly on the flow surface(s) and the flow surfaces themselves may be substantially downstream of 48.    	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21, 22 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8, 11-12, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1, 18:  “an inner wall defining a radially inner boundary of the elongated annulus; a first outer wall defining a radially outer boundary of the elongated annulus; a second outer wall defining a radially inner boundary of the elongated annulus” is indefinite.  This language is unclear because applicant claims both the 2nd outer wall and the inner wall are each used for “defining a radially inner boundary of the elongated annulus”.  It is unclear how both of these walls can each define what appears to be the same element, a radially inner boundary of the elongated annulus.  Furthermore, “an inner wall defining a radially inner boundary of the elongated annulus” is not disclosed in the specification as radially inner to “a second outer wall defining a radially inner boundary of the elongated annulus.”  The elected Figs. which applicant appears to be attempting to claim for the first and second outer walls are annotated below.  Furthermore, note that in second outer surface, the direction is toward the centerline 56.  However, for the inner wall, the radially inner direction is purely that of the flow, since the inner wall, as annotated is inner to BOTH the 1st outer wall and 2nd outer wall, with the caveat that these radially inner directions may be in a different direction than defined for the second outer surface.  The claims are therefore indefinite as it is unclear how each of the inner, 1st outer and 2nd outer walls are to be construed, since applicant uses “radially”, “inner” and “outer” in a contrary /  inconsistent manner.

    PNG
    media_image1.png
    421
    668
    media_image1.png
    Greyscale

Claim 2 “a plurality of the rotating detonation actuators
 Claim 1 claims “wherein combustion gas is provided from the elongated annulus via the at least one radial exit and modifies at least one flow characteristic at the at least one flow surface.”  However, this limitation conflicts with that of the dependent claims, e.g. claim 4, “wherein the at least one flow surface is disposed downstream of the at least one axial exit.”  As the same flow surface cannot be connected to both the axial end and the radial exit, the claims are indefinite. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 11-12, 16-18, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Falempin et al (9,816,463) in view of Ruggeri et al (8,887,482) and optionally in view of Falempin (2014/0182295) and for claim 2 further in view of either Hunter et al (6,477,829) or Jonker (2635420).  Falempin et al ‘463 teach A flow control system comprising: at least one flow surface [e.g. Fig. 4 which also contains elements from Fig. 3]; and at least one rotating detonation actuator 2A or 2B comprising: an elongated annulus 2A or 2B extending from an inlet end of the rotating detonation actuator to an outlet end of the rotating detonation actuator; an inner wall 15 defining a radially inner boundary of the elongated annulus; a first outer wall 15 defining a radially outer boundary of the elongated annulus; a second outer wall 15 defining a    (17) wherein the at least one flow characteristic comprises at least one of a flow momentum, a boundary layer height, a boundary layer velocity profile, a flow energy, a flow velocity, a shock wave location, a shock wave angle, a turbulence profile, a flow angle, and a flow temperature;   	(18) A combustion system comprising: at least one rotating detonation actuator 2A or 2B comprising: an elongated annulus 2A or 2B extending from an inlet end 8 of the rotating detonation actuator to an outlet end [see leadline for 14 in Fig. 3] of the rotating detonation actuator; an inner wall 15 defining a radially inner boundary of the elongated annulus ; a first outer wall 15 defining a radially outer boundary of the elongated annulus; a second outer wall 15 defining a radially inner boundary of the elongated annulus; and at the at least one radial exit nor wherein the at least one flow surface is disposed downstream of the at least one radial exit, and wherein a first flow exiting the at least one radial exit modulates a second flow flowing at the at least one flow surface; nor   (3) the at least one radial exit further comprising multiple radial exits, wherein a first plurality of radial exits of the multiple radial exits is arranged in a first row of radial exits circumferentially spaced around the at least one rotating detonation actuator, wherein a second plurality of radial exits of the multiple radial exits is arranged in a second row of radial exits circumferentially spaced around the at least one rotating detonation actuator, and wherein the second row of radial exits is axially aft of the first row of radial exits.
Ruggeri et al teach [Figs. 2, 3A, 3B] A flow control system comprising: at least one flow surface 104, 102; and at least one detonation actuator 304 comprising: wherein 
A combustion system comprising: at least one detonation actuator comprising: a flow path extending from an inlet end to an outlet end; a first outer wall defining a radially outer boundary of the flow path; and at least one radial exit 308 disposed through the first outer wall; and at least one flow surface 102 disposed downstream of the outlet end, wherein a first flow exiting at the outlet end modulates a second flow 106 [Fig. 2] flowing across the at least one flow surface 102, and wherein at least one rotating detonation wave travels from the inlet end to the outlet end at least one flow surface 102 disposed downstream of the outlet end, wherein a first flow 306 exiting the flow path at the outlet end modulates a second flow flowing across the at least one flow surface 102, and wherein at least one detonation wave travels through the flow path from the inlet end to the outlet end.  	  	Ruggeri teach pulse detonation systems are reduced weight compared with conventional actuation systems [see col. 10, lines 5-22].  Falempin et al ‘463 teach the superiority of rotating detonation compared to even pulse detonation in terms of performance, efficiency and reduced vibration [see col. 2, lines 28-39].  It would have been obvious to one of ordinary skill in the art to employ the rotating detonation combustor of Falempin et al ‘463, in place of the pulse detonation actuator of Ruggeri, such that the rotating detonation combustors with their combustion gas are used with the flow surface having a second flow, in order to take advantage of their enhanced 
Optionally, Falempin ‘295 may be applied to teach [Fig. 5] an annular rotating detonation chamber 33 [note the same inventor teaches rotating detonation in the related patent ‘463] further comprising at least one radial exit 34, 35 disposed in the outer wall, the at least one radial exit 34, 35 fluidly coupling the annulus to an exterior of the at least one rotating detonation actuator;	    the at least one radial exit further comprising multiple radial exits, wherein a plurality of radial exits of the multiple radial exits is arranged in a row of radial exits circumferentially spaced around the at least one rotating detonation actuator;   wherein the at least one radial exit 34, 35 is modulated to selectively vector thrust [see paragraph 0029, 0034];   at least one fuel injector disposed in at least one of the inner wall and the outer wall, wherein the at least one fuel injector is disposed axially forward of the at least one radial exit [inherent, fuel must be burned before detonation gas is extracted];.    

Claims 1-4, 6, 8, 11-12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizener et al (2018/0080412) in view of Ruggeri et al (8,887,482) and optionally in view of Falempin (2014/0182295) and for claim 2 further in view of either Hunter et al (6,477,829) or Jonker (2635420).  Mizener et al teach [see particularly Figs. 16, 17, 18, annotations below.  Note Fig. 18 is a variation of the purely concentric arrangement of Fig. 16A, 16B in the positioning of the actuators.  Also paragraph 0150 teaches the different embodiments are “freely combinable”].  It would have been obvious to one of ordinary skill in the art to combine the elliptical or racetrack annulus [paragraph   (11) wherein flow is modulated to selectively vector thrust;  (17) wherein the at least one flow characteristic comprises at least one of a flow momentum, a boundary layer height, a boundary layer velocity profile, a flow energy, a flow velocity, a shock wave location, a shock wave angle, a turbulence profile, a flow angle, and a flow temperature.   	(18) A combustion system comprising: at least one rotating detonation actuator comprising: an elongated annulus 1702 / 1860 extending from an inlet end of the rotating detonation actuator to an outlet end of the rotating detonation actuator; an inner wall [as annotated] defining a radially inner boundary of the elongated annulus; a first outer wall [as annotated] defining a radially outer boundary of the elongated annulus; a second outer wall [as annotated] defining a radially inner boundary of the elongated annulus 1702 / 1860; and at least one flow surface [as annotated or alternately from ] disposed downstream of the outlet end, wherein a first flow exiting the elongated annulus at the outlet end modulates a second flow flowing across the at least one flow surface, and wherein at least one rotating detonation wave travels through the elongated annulus from the inlet end to the outlet end.     	Mizener et al do not teach at least one radial exit disposed through the first outer wall and wherein combustion gas is provided from the elongated annulus via the at least one radial exit and modifies at least one flow characteristic at the at least one flow surface nor the fuel injector is disposed at an axially forward region of the at least one radial exit nor wherein the at least one flow surface is disposed downstream of the at least one radial exit, and wherein a first flow exiting the at least one radial exit modulates a second flow (3) the at least one radial exit further comprising multiple radial exits, wherein a first plurality of radial exits of the multiple radial exits is arranged in a first row of radial exits circumferentially spaced around the at least one rotating detonation actuator, wherein a second plurality of radial exits of the multiple radial exits is arranged in a second row of radial exits circumferentially spaced around the at least one rotating detonation actuator, and wherein the second row of radial exits is axially aft of the first row of radial exits.
Ruggeri et al teach [Figs. 2, 3A, 3B] A flow control system comprising: at least one flow surface 104, 102; and at least one detonation actuator 304 comprising: wherein at least detonation wave travels from the inlet end to the outlet end, at least one radial exit 308 disposed through the [first] outer wall, and wherein combustion gas 104 from the at least one detonation actuator 304 wherein combustion gas is provided from the via the at least one radial exit 308 and modifies at least one flow characteristic at the at least one flow surface 102; at least one axial exit 306 disposed at the outlet end, the at least one axial exit fluidly coupling to an exterior of the at least one detonation actuator 304;	 wherein the at least one flow surface is disposed downstream of the at least one axial exit; wherein the at least one flow characteristic comprises at least one of a flow momentum, a boundary layer height, a boundary layer velocity profile, a flow energy, a flow velocity, a shock wave location, a shock wave angle, a turbulence profile, a flow angle, and a flow temperature [see e.g. col. 2, lines 47-end, which teaches controlling the shock wave and flow separation / boundary layer – which also inherently controls turbulence, velocity and pressure, flow angle as separated flow has considerably different properties regarding at 
A combustion system comprising: at least one detonation actuator comprising: a flow path extending from an inlet end to an outlet end; a first outer wall defining a radially outer boundary of the flow path; and at least one radial exit 308 disposed through the first outer wall; and at least one flow surface 102 disposed downstream of the outlet end, wherein a first flow exiting at the outlet end modulates a second flow 106 [Fig. 2] flowing across the at least one flow surface 102, and wherein at least one rotating detonation wave travels from the inlet end to the outlet end at least one flow surface 102 disposed downstream of the outlet end, wherein a first flow 306 exiting the flow path at the outlet end modulates a second flow flowing across the at least one flow surface 102, and wherein at least one detonation wave travels through the flow path from the inlet end 
Optionally, Falempin ‘295 may be applied to teach [Fig. 5] an annular rotating detonation chamber 33 [note the same inventor teaches rotating detonation in the related patent ‘463] further comprising at least one radial exit 34, 35 disposed in the outer wall, the at least one radial exit 34, 35 fluidly coupling the annulus to an exterior of the at least 
 	Mizener et al do not teach wherein the flow control system comprises an engine having an engine casing extending circumferentially about an engine centerline, the engine casing having an outer surface and an inner surface defining an axial engine flow path therethrough, and wherein a plurality of the rotating detonation actuators are arranged within the engine casing in circumferential arrangement about the engine centerline.   Hunter teaches an engine having an engine casing 13 extending .    

    PNG
    media_image2.png
    595
    489
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    355
    653
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    347
    471
    media_image4.png
    Greyscale
  
Claims 1-4, 6, 8, 11-12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutmark et al (2020/0063968 ) in view of Ruggeri et al (8,887,482) and optionally in view of Falempin (2014/0182295) and for claim 2 further in view of either Hunter et al (6,477,829) or Jonker (2635420).  Gutmark et al teach A flow control system comprising: at least one flow surface; and at least one rotating detonation actuator [Fig. 2, 4A, 4D, 17A, 17B, 17C; see e.g. paragraphs 0043, 0101, 0111] comprising: an elongated annulus1 18 extending from an inlet end 40 of the rotating detonation actuator to an outlet end 26 of the rotating detonation actuator; an inner wall 20 / 20d defining a radially inner boundary of the elongated annulus; a first outer wall [e.g. 14d in Fig. 4D] defining a radially outer boundary of the elongated annulus; a second outer wall [e.g. Fig. 4D] defining a radially inner boundary of the elongated annulus; and at least one radial disposed in  at least one of the inner wall, and the first outer wall, and the second outer wall [does not require directly attached to but may be within that surface];    further comprising at least one axial exit 26 disposed at the outlet end, the at least one axial exit fluidly coupling the elongated annulus to an exterior of the at least one rotating detonation actuator;	wherein the at least one flow surface is disposed downstream of the at least one axial exit;  further comprising at least one fuel injector F disposed in at least one of the inner wall, the first outer wall, and the second outer wall; 	(18) A combustion system comprising: at least one rotating detonation actuator comprising: an elongated annulus 18 extending from an inlet end of the rotating detonation actuator to an outlet end of the rotating detonation actuator; an inner wall 20 defining a radially inner boundary of the elongated annulus ; a first outer wall 14 [upper part of 14] defining a radially outer boundary of the elongated annulus ; a second outer wall [lower part of 14] defining a radially inner boundary of the elongated annulus; and at least one flow surface 14 or 52 disposed downstream of the outlet end, wherein a first flow exiting the  elongated annulus at the outlet end modulates a second flow [ambient air] flowing across the at least one flow surface, and wherein at least one rotating detonation wave travels through the elongated annulus 18 from the inlet end to the outlet the at least one radial exit nor wherein the at least one flow surface is disposed downstream of the at least one radial exit, and wherein a first flow exiting the at least one radial exit modulates a second flow flowing at the at least one flow surface; nor   (3) the at least one radial exit further comprising multiple radial exits, wherein a first plurality of radial exits of the multiple radial exits is arranged in a first row of radial exits circumferentially spaced around the at least one rotating detonation actuator, wherein a second plurality of radial exits of the multiple radial exits is arranged in a second row of radial exits circumferentially spaced around the at least one rotating detonation actuator, and wherein the second row of radial exits is axially aft of the first row of radial exits.
Ruggeri et al teach [Figs. 2, 3A, 3B] A flow control system comprising: at least one flow surface 104, 102; and at least one detonation actuator 304 comprising: wherein at least detonation wave travels from the inlet end to the outlet end, at least one radial exit 308 disposed through the [first] outer wall, and wherein combustion gas 104 from the at least one detonation actuator 304 wherein combustion gas is provided from the via the at least one radial exit 308 and modifies at least one flow characteristic at the at least one flow surface 102; at least one axial exit 306 disposed at the outlet end, the at least one axial exit fluidly coupling to an exterior of the at least one detonation actuator 304;	 
A combustion system comprising: at least one detonation actuator comprising: a flow path extending from an inlet end to an outlet end; a first outer wall defining a radially outer boundary of the flow path; and at least one radial exit 308 disposed through 
Optionally, Falempin ‘295 may be applied to teach [Fig. 5] an annular rotating detonation chamber 33 [note the same inventor teaches rotating detonation in the related patent ‘463] further comprising at least one radial exit 34, 35 disposed in the outer wall, the at least one radial exit 34, 35 fluidly coupling the annulus to an exterior of the at least one rotating detonation actuator;	    the at least one radial exit further comprising multiple radial exits, wherein a plurality of radial exits of the multiple radial exits is arranged in a row of radial exits circumferentially spaced around the at least one rotating detonation actuator;   wherein the at least one radial exit 34, 35 is modulated to selectively vector thrust [see paragraph 0029, 0034];   at least one fuel injector disposed in at least one of the inner wall and the outer wall, wherein the at least one fuel injector is disposed axially forward of the at least one radial exit [inherent, fuel must be burned before detonation gas is extracted]; wherein the at least one flow surface [downstream of 35] is disposed downstream of the at least one radial exit, and wherein a first flow exiting the at least one radial exit modulates a second flow flowing at the at least one flow surface.  Falempin ‘295 teaches the radial outlets allow control over the thrust / combustor output and allows thrust vectoring [see paragraph 0029, 0034].  It would have been obvious to one of ordinary skill in the art to employ a plurality of radial exits, as taught by Ruggeri et al, as taught as equivalent to using axial outlets as a source of fluid actuation combustion gas.  It would st, 2nd outer walls and inner wall in Figs. 17A-17C may be adapted to fit the vehicle they are configured [note these cross sections are taught for both the annular configuration and/or hollow configuration as equivalent applications, see earlier citations footnoted] for and are suitable for use with turbine engines [paragraph 0053] or as afterburners / thrust augmenters [paragraph 0036].  Hunter teaches an engine having an engine casing 13 extending circumferentially about an engine centerline, the engine casing having an outer surface [of 13] and an inner surface [21] defining an axial engine flow path [within 21 defines the core turbine engine] therethrough, and wherein a plurality of the detonation actuators / combustors 15 are arranged within the engine casing [13] in circumferential arrangement about the engine centerline [see Figs. 1, 1A].  Hunter teaches the circumferentially arranged detonation actuators / combustors provide additional thrust to the turbine engine [see col. 1, lines 22+] and provide benefit by using a combined cycle.  Jonker teaches [see Figs. 1, 2, 3] an engine having an engine casing 34 extending circumferentially about an engine centerline, the engine casing having an outer surface 34 and an inner surface 29 or 27 defining an axial engine flow path [for turbine engine] therethrough, and wherein a plurality of the detonation actuators / combustors 33 [separated by partitions 36 in Fig. 3, see col. 4, lines 3+] are arranged within the engine casing in circumferential arrangement about the engine centerline.  Jonker also teaches additional thrust can be obtained by using plural circumferentially arranged detonation actuators / combustors in combination with the turbojet engine [see e.g. paragraph .    

Claims 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutmark et al (2020/0063968) in view of Ruggeri et al (8,887,482) and optionally in view of Falempin (2014/0182295) and for claim 2 further in view of either Hunter et al (6,477,829) or Jonker (2635420), as applied above, and further in view of either Falempin et al (9,816,463) or Mizener et al (2018/0080412).  Gutmark et al teach the claimed invention including injecting fuel at the inlet end of the elongated annulus and broadly read on the at least one fuel injector disposed in at least one of the inner wall, the first outer wall, and the second outer wall.  Alternately, Falempin et al ‘463 teach at least one fuel injector F2 disposed in at least one of the inner wall, the first outer wall, and the second outer wall.  Mizener et al teach at least one fuel injector [in 1604H] disposed in at least one of the inner wall, and the first outer wall, and the second outer wall [see paragraph 0042 that teaches the fuel injector may be in the sidewall as an equivalent location].  It would have been obvious to one of ordinary skill in the art to employ the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over any of prior art as applied above and further in view of Kadosch et al (2,812,636).  Note for modulating the radial exits in combination with the rotating detonation actuators of the prior art Falempin et al ‘463 and Mizener et al, these references already teach vectoring thrust by controlling the flow from the rotating detonation actuators [see respectively col. 5, lines 37-43 of Morrison, col. 3, lines 60-67 of Falempin et al ‘463, paragraph 0145 of Mizener et al], the combination teach that at least one radial exit is modulated to selectively vector thrust.  For an alternate treatment of the at least one radial exit is modulated to selectively vector thrust, it is noted that the applied combination of references teach a rotating detonation actuator with radial exits.  Kadosch et al teach a source of pressurized fluid [Fig. 2] which is selectively injected to vector the thrust, i.e. change the direction of the thrust, see col. 1, lines 21-52, and which could also be used for boundary layer control for enhanced steering of an aircraft.  It would have been obvious to one of ordinary skill in the art to have the one radial exit modulated, of the above prior art, to selectively vector thrust as taught by Kadosch et al, to allow enhanced steering of a vehicle.
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
 With regard to Falempin ‘463 and Mizener et al, applicant alleges these references do not teach an elongated annulus.  This is not persuasive as the annulus is clearly elongated with respect to e.g. the height of the detonation chamber.  
In response to applicant's argument that Ruggeri is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, applicant argues pulse detonation is non-analogous art with rotating detonation and points to e.g. paragraphs 0005-0006 of Falempin et al.  However, the Examiner’s point in the rejection has consistently been that rotating detonation is superior to pulse detonation.
Applicant neglects the fact that immediately after discussing pulse detonation in paragraphs 0005-0006, the advantages of rotating detonation are discussed over pulse detonation.  Accordingly, applicant’s argument that rotating detonation is non-analogous to pulse detonation fails to persuade, as they clearly are analogous in that they both involve detonation combustion, of which only a small percentage of all combustion systems operate therewith.  Furthermore, the advantages of continuous rotating detonation over pulse detonation are also expressed.  Accordingly, contrary to applicant’s arguments, review in the context of the disclosure of Falempin ‘295 actually bolsters the Examiner’s position in the superiority of rotating detonation to pulse detonation.   
A Pulsed Detonation Engine (PDE) is known as a detonation engine, for which a tube, which is closed at one of its ends, is filled with a fresh fuel/oxidant mixture, and then a detonation is initiated in this fresh mixture. For the entire time that the detonation wave moves along the length of the tube, an overpressure exists on the closed end and momentarily creates a thrust. It is then necessary to wait for the discharge of the hot gases originating from the chemical reaction in the tube, and then for it to be refilled with a fresh mixture, before being able to initiate a new detonation wave and to obtain a new thrust pulse.
[0006] The pulsed nature of the thrust (operating between 50 and 200 Hz) generates a vibration environment that is very severe for the rest of the engine and, in addition, requires energy to be provided during each cycle in order to initiate the detonation, which can constitute a significant problem in terms of overall efficiency when the intention is to use low detonation fuel/oxidising agent pairings. These characteristics limit its use to highly specific applications (for example, in simple and inexpensive subsonic systems) or to highly complex systems associating a plurality of PDE type tubes.
[0007] In order to overcome the problem of the very severe vibration environment that is, a priori, generated by a pulsed detonation engine, the use of a Continuous Detonation Wave Engine (CDWE) is possible. In such a continuous detonation engine, a continuous production of hot gases originating from self-sustained detonation waves is generated in an annular chamber. A fuel/oxidant mixture is continuously injected at one of the ends of the annular chamber. A detonation wave is then initiated. This wave is circumferentially propagated in the fresh detonating mixture, whereas the hot gases that it produces expand into the rest of the annular chamber. As the injection of fresh mixture is continuous, when the wave returns to its start point it re-encounters fresh mixture and continues its circumferential movement, which thus becomes continuous.
[0008] An annular chamber is thus available in which a series of circumferential detonation waves, running at a frequency of several kHz (up to 30 kHz), produces hot gases that expand toward the open end of the chamber. There is therefore, as is the case for a constant pressure combustion chamber, a generator of hot gases that constitute, upon exiting the detonation chamber, a supersonic flow, the characteristics of which are relatively uniform.”
Applicant’s arguments on the bottom of page 20 arguing the lack of a closed shape in Falempin ‘295, alleging it is limited to a straight or curved cross section are not persuasive.  Applicant neglects the express teaching that Figs 5-7 are used with an annular chamber [already identified in paragraph 0007 and repeated throughout the specification, especially related to Figs. 5-7 see paragraphs 0073+].  Furthermore, in light of the teachings of the other Falempin ‘463, it is clear the annular chambers are well established.  Accordingly, applicant’s arguments are misdirected.  Applicant argues these are not radial outlets to modify a flow characteristic.  In rebuttal, Figs. 4-5 shows .  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

January 13, 2022
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note in paragraph 0043, 0111 Gutmark teach the equivalence of using the hollow geometry [Figs. 4B, 4C, 17A, 17B, 17C ] with the annulus geometry of Figs. [Fig. 4A, 4D].  
        
        “[0043] In order to achieve LPD, the cross section of the combustion chamber 18a, 18b, 18c, 18d of an RDC 50a, 50b, 50c, 50d may be of any suitable shape, such as circular (FIGS. 4A and 4B), oblong, rectangular (FIGS. 4C and 4D), or any other suitable shape. The combustion chamber 18a, 18b, 18c, 18d may be defined between an outer shell 14a, 14d and an inner body 20a, 20d such that the combustion chamber 18a, 18d is annular (FIGS. 4A and 4D), or may be defined by an outer shell 14b, 14c alone such that the combustion chamber 18b, 18c is hollow (FIGS. 4B and 4C).”
        
        “[0111] While the various geometries and configurations disclosed herein have been described and illustrated as being incorporated into hollow and/or annular RDCs, it will be appreciated that the same may be incorporated into other RDCs, such as disk shaped RDCs.”
        
        “[0101] Referring now to FIGS. 17A-17C, various alternative RDCs 700a, 700b, 700c are illustrated in radial cross section with various features not shown for the sake of simplicity. Each of the RDCs 700a, 700b, 700c includes an outer shell 704a, 704b, 704c and combustion chamber 708a, 708b, 708c having non-circular cross sectional shapes, such as to accommodate the geometry of the vehicles to which they are attached. For example, the RDC 700a of FIG. 17A is ovoid in cross section, the RDC 700b of FIG. 17B is triangular in cross section, and the RDC 700c of FIG. 17C is annular sector-shaped in cross section. These RDCs 700a, 700b, 700c may be configured to fit in ovoid, triangular, and annular sector shaped spaces, respectively, of the vehicles to which they are attached. It will be appreciated that any other suitable cross sectional shape may be used. For example, an RDC may have any suitable polygonal cross sectional shape for accommodating the geometry of the vehicle to which it is attached, such as a trapezoidal cross sectional shape.”